UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-07513) Exact name of registrant as specified in charter:	Putnam Funds Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	April 30, 2016 Date of reporting period:	July 31, 2015 Item 1. Schedule of Investments: Putnam Multi-Cap Core Fund The fund's portfolio 7/31/15 (Unaudited) COMMON STOCKS (97.2%) (a) Shares Value Aerospace and defense (3.2%) Airbus Group SE (France) 6,383 $452,905 Boeing Co. (The) 8,433 1,215,786 Bombardier, Inc. Class B (Canada) 430,270 536,254 General Dynamics Corp. 15,268 2,276,611 Honeywell International, Inc. 12,121 1,273,311 L-3 Communications Holdings, Inc. 23,317 2,692,181 Northrop Grumman Corp. 21,540 3,726,635 Raytheon Co. 8,874 968,065 Spirit AeroSystems Holdings, Inc. Class A (NON) 22,483 1,265,793 TransDigm Group, Inc. (NON) 5,407 1,223,604 United Technologies Corp. 6,926 694,747 Airlines (1.3%) Alaska Air Group, Inc. 14,156 1,072,317 American Airlines Group, Inc. 25,426 1,019,583 Delta Air Lines, Inc. 24,428 1,083,138 JetBlue Airways Corp. (NON) 53,303 1,224,903 Southwest Airlines Co. 39,988 1,447,566 United Continental Holdings, Inc. (NON) 16,255 916,619 Auto components (1.2%) Delphi Automotive PLC (United Kingdom) 22,879 1,786,392 Goodyear Tire & Rubber Co. (The) 32,221 970,819 Johnson Controls, Inc. 21,996 1,002,138 Lear Corp. 11,334 1,179,529 Magna International, Inc. (Canada) 22,196 1,206,575 Automobiles (0.4%) Fiat Chrysler Automobiles NV (United Kingdom) (NON) (S) 85,258 1,347,076 General Motors Co. 28,789 907,141 Banks (6.8%) Bank of America Corp. 249,264 4,456,840 C1 Financial, Inc. (NON) (S) 41,570 800,223 Citigroup, Inc. 93,691 5,477,176 Citizens Financial Group, Inc. 84,200 2,195,094 First BanCorp. (Puerto Rico) (NON) 29,196 125,835 Fulton Financial Corp. 20,198 261,766 Huntington Bancshares, Inc. 7,047 82,238 Investors Bancorp, Inc. 32,250 392,805 JPMorgan Chase & Co. 132,740 9,096,672 KeyCorp 65,452 971,308 Old National Bancorp 13,131 188,955 PacWest Bancorp 11,487 531,733 PNC Financial Services Group, Inc. 11,861 1,164,513 Regions Financial Corp. 136,213 1,415,253 SunTrust Banks, Inc. 36,693 1,626,968 Virgin Money Holdings UK PLC (United Kingdom) (NON) 231,986 1,538,529 Wells Fargo & Co. 83,376 4,824,969 Beverages (1.5%) Coca-Cola Co. (The) 38,597 1,585,565 Coca-Cola Enterprises, Inc. 37,940 1,937,975 Dr. Pepper Snapple Group, Inc. 11,612 931,515 PepsiCo, Inc. 32,266 3,108,829 Biotechnology (3.8%) AMAG Pharmaceuticals, Inc. (NON) (S) 39,609 2,531,015 Amgen, Inc. 23,359 4,124,966 ARIAD Pharmaceuticals, Inc. (NON) 63,056 514,537 Biogen, Inc. (NON) 5,691 1,814,177 Catabasis Pharmaceuticals, Inc. (NON) 27,771 361,023 Celgene Corp. (NON) 12,840 1,685,250 China Biologic Products, Inc. (China) (NON) 9,494 1,161,686 Gilead Sciences, Inc. 54,175 6,385,066 United Therapeutics Corp. (NON) 6,902 1,168,923 Building products (0.6%) AO Smith Corp. 13,355 959,156 Assa Abloy AB Class B (Sweden) 26,127 528,800 CaesarStone Sdot-Yam, Ltd. (Israel) 5,548 398,014 Griffon Corp. 47,145 812,780 Masco Corp. 25,821 681,416 Capital markets (3.2%) AllianceBernstein Holding LP (Partnership shares) 27,973 768,418 Bank of New York Mellon Corp. (The) 33,129 1,437,799 Blackstone Group LP (The) 34,684 1,361,347 Carlyle Group LP (The) 62,018 1,650,299 Charles Schwab Corp. (The) 17,052 594,774 E*Trade Financial Corp. (NON) 18,436 523,951 Goldman Sachs Group, Inc. (The) 10,520 2,157,336 KKR & Co. LP 55,949 1,337,181 Legg Mason, Inc. 22,576 1,113,900 Morgan Stanley 68,319 2,653,510 Och-Ziff Capital Management Group, LLC Class A 29,018 336,319 OM Asset Management PLC (United Kingdom) 52,380 925,555 State Street Corp. 24,494 1,875,261 Chemicals (2.1%) Axiall Corp. 19,080 561,524 Chemours Co. (The) (NON) 5 55 Dow Chemical Co. (The) 20,559 967,507 E.I. du Pont de Nemours & Co. 24,589 1,371,083 Huntsman Corp. 30,411 577,809 LyondellBasell Industries NV Class A 15,306 1,436,162 Monsanto Co. 9,689 987,212 Mosaic Co. (The) 35,289 1,515,310 Rayonier Advanced Materials, Inc. 42,315 594,526 Sherwin-Williams Co. (The) 5,807 1,612,952 Symrise AG (Germany) 20,693 1,377,326 Commercial services and supplies (1.7%) ABM Industries, Inc. 20,606 679,174 Deluxe Corp. 23,531 1,516,102 KAR Auction Services, Inc. 31,571 1,229,059 MiX Telematics, Ltd. ADR (South Africa) (NON) (S) 10,935 79,607 Progressive Waste Solutions, Ltd. (Canada) 60,730 1,652,463 Tyco International PLC 29,043 1,103,344 Waste Management, Inc. 28,822 1,473,669 West Corp. 30,000 865,500 Communications equipment (1.1%) Cisco Systems, Inc. 110,493 3,140,211 CommScope Holding Co., Inc. (NON) 12,862 403,481 QUALCOMM, Inc. 34,374 2,213,342 Construction and engineering (—%) Quanta Services, Inc. (NON) 2,845 78,579 Consumer finance (1.1%) Capital One Financial Corp. 36,277 2,949,320 Discover Financial Services 47,602 2,656,668 Containers and packaging (0.9%) Avery Dennison Corp. 17,591 1,070,412 Graphic Packaging Holding Co. 77,018 1,162,972 Sealed Air Corp. 25,898 1,376,997 Sonoco Products Co. 19,916 822,132 Diversified consumer services (0.3%) Service Corporation International 52,273 1,594,849 Diversified financial services (0.8%) Easterly Acquisition Corp. (Units) (NON) 192,680 1,926,800 Voya Financial, Inc. 46,215 2,169,794 Diversified telecommunication services (1.6%) AT&T, Inc. 50,118 1,741,110 CenturyLink, Inc. 39,546 1,131,016 Cogent Communications Holdings, Inc. 31,575 1,003,769 Frontier Communications Corp. (S) 217,895 1,028,464 Iridium Communications, Inc. (NON) (S) 121,461 901,241 Level 3 Communications, Inc. (NON) 9,301 469,701 Verizon Communications, Inc. 43,808 2,049,776 Electric utilities (1.2%) American Electric Power Co., Inc. 10,534 595,908 Duke Energy Corp. 15,379 1,141,429 Edison International 19,933 1,196,179 Entergy Corp. 24,582 1,745,814 Exelon Corp. 41,654 1,336,677 Electronic equipment, instruments, and components (0.4%) CDW Corp. of Delaware 5,293 190,177 Corning, Inc. 67,757 1,265,701 Flextronics International, Ltd. (NON) 65,427 720,351 Energy equipment and services (0.8%) Cameron International Corp. (NON) 26,499 1,337,140 Halliburton Co. 15,186 634,623 Nabors Industries, Ltd. 87,057 1,010,732 Schlumberger, Ltd. 12,372 1,024,649 Food and staples retail (2.7%) Costco Wholesale Corp. 14,079 2,045,679 CVS Health Corp. 58,038 6,527,534 Kroger Co. (The) 59,996 2,354,243 Wal-Mart Stores, Inc. 24,551 1,767,181 Walgreens Boots Alliance, Inc. 10,537 1,018,190 Food products (1.0%) Archer-Daniels-Midland Co. 14,171 671,989 Blue Buffalo Pet Products, Inc. (NON) 12,413 346,819 JM Smucker Co. (The) 7,608 849,738 Keurig Green Mountain, Inc. 11,851 889,299 Pinnacle Foods, Inc. 52,664 2,367,247 Gas utilities (0.4%) UGI Corp. 55,117 2,013,975 Health-care equipment and supplies (1.9%) Becton Dickinson and Co. 9,770 1,486,506 Boston Scientific Corp. (NON) 76,911 1,333,637 C.R. Bard, Inc. 5,421 1,066,040 Edwards Lifesciences Corp. (NON) 11,293 1,718,343 Medtronic PLC 14,349 1,124,818 St. Jude Medical, Inc. 16,604 1,225,707 Stryker Corp. 19,422 1,986,288 Health-care providers and services (3.3%) Aetna, Inc. 14,985 1,692,855 AmerisourceBergen Corp. 17,960 1,899,270 Anthem, Inc. 11,193 1,726,744 Cardinal Health, Inc. 23,232 1,974,255 Cigna Corp. 4,830 695,810 Express Scripts Holding Co. (NON) 691 62,238 HCA Holdings, Inc. (NON) 38,610 3,591,116 HealthSouth Corp. 43,956 2,008,789 LifePoint Health, Inc. (NON) 12,923 1,070,800 Surgical Care Affiliates, Inc. (NON) 20,634 784,505 UnitedHealth Group, Inc. 13,379 1,624,211 Health-care technology (0.2%) Castlight Health, Inc. Class B (NON) (S) 59,333 426,011 Press Ganey Holdings, Inc. (NON) 25,340 793,395 Hotels, restaurants, and leisure (2.7%) Bloomin' Brands, Inc. 49,344 1,149,222 Carrols Restaurant Group, Inc. (NON) 177,979 1,961,329 Darden Restaurants, Inc. 14,278 1,053,145 Del Frisco's Restaurant Group, Inc. (NON) 85,302 1,360,567 Hilton Worldwide Holdings, Inc. (NON) 34,509 926,567 Las Vegas Sands Corp. (S) 28,807 1,614,344 Lindblad Expeditions Holdings, Inc. (NON) 36,225 378,551 McDonald's Corp. 320 31,955 Peak Resorts, Inc. 103,650 708,966 Penn National Gaming, Inc. (NON) (S) 105,921 2,020,973 Vail Resorts, Inc. 11,005 1,207,138 Wyndham Worldwide Corp. 10,375 856,145 Yum! Brands, Inc. 7,040 617,830 Household durables (1.4%) Leggett & Platt, Inc. 29,869 1,428,037 New Home Co., Inc. (The) (NON) 3,661 62,127 Tempur Sealy International, Inc. (NON) 19,366 1,463,101 TopBuild Corp. (NON) 2,869 82,512 Tupperware Brands Corp. 14,673 857,930 UCP, Inc. Class A (NON) 93,906 706,173 WCI Communities, Inc. (NON) 114,591 2,892,277 Household products (0.4%) Kimberly-Clark Corp. 7,544 867,334 Procter & Gamble Co. (The) 14,984 1,149,273 Independent power and renewable electricity producers (0.6%) 8Point3 Energy Partners LP (NON) 33,362 531,123 Calpine Corp. (NON) 72,581 1,328,232 NRG Energy, Inc. 65,186 1,463,426 Industrial conglomerates (0.6%) 3M Co. 9,336 1,412,910 Danaher Corp. 15,871 1,453,149 General Electric Co. 5,580 145,638 Siemens AG (Germany) 2,455 262,816 Insurance (3.4%) American International Group, Inc. 94,194 6,039,719 Assured Guaranty, Ltd. 62,955 1,539,879 Genworth Financial, Inc. Class A (NON) 31,020 217,450 Hartford Financial Services Group, Inc. (The) 61,112 2,905,876 Lincoln National Corp. 29,480 1,660,314 MetLife, Inc. 50,020 2,788,115 Prudential PLC (United Kingdom) 43,580 1,025,304 Travelers Cos., Inc. (The) 11,005 1,167,851 Internet and catalog retail (1.0%) Amazon.com, Inc. (NON) 3,840 2,058,816 Expedia, Inc. 17,886 2,172,076 FabFurnish GmbH (acquired 8/2/13, cost $1) (Private) (Brazil) (F) (RES) (NON) 1 1 Global Fashion Holding SA (acquired 8/2/13, cost $43,883) (Private) (Brazil) (F) (RES) (NON) 1,036 26,520 New Bigfoot Other Assets GmbH (acquired 8/2/13, cost $1) (Private) (Brazil) (F) (RES) (NON) 1 1 New Middle East Other Assets GmbH (acquired 8/2/13, cost $1) (Private) (Brazil) (F) (RES) (NON) 1 1 Priceline Group, Inc. (The) (NON) 598 743,655 Internet software and services (2.7%) Alibaba Group Holding, Ltd. ADR (China) (NON) (S) 13,320 1,043,489 eBay, Inc. (NON) 42,580 1,197,350 Facebook, Inc. Class A (NON) 15,163 1,425,474 Google, Inc. Class A (NON) 4,636 3,048,170 Google, Inc. Class C (NON) 5,953 3,724,256 GrubHub, Inc. (NON) 26,762 848,623 MaxPoint Interactive, Inc. (NON) 155,000 1,374,850 Pandora Media, Inc. (NON) 16,697 292,531 Yahoo!, Inc. (NON) 20,460 750,268 IT Services (3.0%) Accenture PLC Class A 19,951 2,057,148 Amdocs, Ltd. 14,950 876,818 CACI International, Inc. Class A (NON) 11,007 904,005 Computer Sciences Corp. 23,244 1,520,855 DST Systems, Inc. 3,295 359,649 IBM Corp. 24,073 3,899,585 MasterCard, Inc. Class A 32,973 3,211,570 PayPal Holdings, Inc. (NON) 42,580 1,647,846 Visa, Inc. Class A 1,624 122,352 Xerox Corp. 66,671 734,714 Leisure products (0.6%) Hasbro, Inc. 16,204 1,275,903 Malibu Boats, Inc. Class A (NON) 82,952 1,601,803 MCBC Holdings, Inc. (NON) 10,265 157,055 Life sciences tools and services (0.4%) Agilent Technologies, Inc. 24,037 984,315 Waters Corp. (NON) 9,261 1,236,251 Machinery (1.4%) Caterpillar, Inc. 16,079 1,264,292 Deere & Co. 14,925 1,411,457 Manitowoc Co., Inc. (The) 27,604 487,763 Middleby Corp. (The) (NON) 3,080 377,916 Pall Corp. 5,970 754,907 Parker Hannifin Corp. 12,737 1,436,097 Trinity Industries, Inc. 58,625 1,715,368 Media (2.7%) Charter Communications, Inc. Class A (NON) (S) 2,976 553,119 Comcast Corp. Class A 32,144 2,006,107 DISH Network Corp. Class A (NON) 11,592 748,959 Liberty Global PLC Ser. C (United Kingdom) (NON) 26,526 1,303,488 Lions Gate Entertainment Corp. 23,509 921,083 Madison Square Garden Co. (The) Class A (NON) 9,977 832,082 Omnicom Group, Inc. 21,435 1,566,470 Time Warner Cable, Inc. 6,035 1,146,710 Time Warner, Inc. 21,650 1,906,066 Townsquare Media, Inc. Class A (NON) 51,147 664,911 Twenty-First Century Fox, Inc. 37,671 1,299,273 Walt Disney Co. (The) 7,499 899,880 Metals and mining (0.7%) AK Steel Holding Corp. (NON) (S) 53,675 158,341 Cliffs Natural Resources, Inc. (S) 81,571 205,559 Freeport-McMoRan, Inc. (Indonesia) 49,661 583,517 Nucor Corp. 28,694 1,266,553 Steel Dynamics, Inc. 8,876 177,786 United States Steel Corp. 59,166 1,151,962 Multi-utilities (0.3%) Public Service Enterprise Group, Inc. 34,234 1,426,531 Multiline retail (1.2%) Big Lots, Inc. 12,322 532,064 Dollar General Corp. 20,380 1,637,941 Kohl's Corp. 25,670 1,574,084 Macy's, Inc. 11,715 809,038 Target Corp. 17,298 1,415,841 Oil, gas, and consumable fuels (5.0%) Anadarko Petroleum Corp. 17,821 1,324,991 Antero Midstream Partners LP 30,000 800,400 Antero Resources Corp. (NON) (S) 22,306 613,638 Apache Corp. 16,449 754,351 Chesapeake Energy Corp. (S) 24,255 210,048 Chevron Corp. 6,423 568,307 CONSOL Energy, Inc. 3,858 63,734 Devon Energy Corp. 13,177 651,207 Energy Transfer Partners LP 20,308 1,039,770 Enviva Partners LP (NON) 35,000 540,750 EOG Resources, Inc. 9,457 729,986 Exxon Mobil Corp. 60,186 4,767,333 Green Plains Partners LP (NON) 74,099 1,181,879 Gulfport Energy Corp. (NON) 18,153 594,692 Hess Corp. 11,756 693,722 JP Energy Partners LP 33,108 400,607 MarkWest Energy Partners LP 13,431 878,925 Memorial Resource Development Corp. (NON) 102,704 1,571,371 PennTex Midstream Partners, LP (Units) (NON) 75,000 1,300,500 Royal Dutch Shell PLC ADR Class A (United Kingdom) 25,993 1,494,078 Suncor Energy, Inc. (Canada) 33,034 930,237 Total SA ADR (France) 36,649 1,806,429 Valero Energy Corp. 34,906 2,289,834 Whiting Petroleum Corp. (NON) 31,743 650,414 Paper and forest products (0.3%) International Paper Co. 28,389 1,358,981 Personal products (1.4%) Avon Products, Inc. (S) 265,608 1,505,997 Coty, Inc. Class A (NON) 105,375 2,816,674 Edgewell Personal Care Co. 22,343 2,138,449 Herbalife, Ltd. (NON) 15,111 762,954 Pharmaceuticals (5.1%) Allergan PLC (NON) 3,226 1,068,290 Aratana Therapeutics, Inc. (NON) 46,925 826,819 Bristol-Myers Squibb Co. 19,591 1,285,953 Cardiome Pharma Corp. (Canada) (NON) (FWC) 119,449 1,083,402 Jazz Pharmaceuticals PLC (NON) 9,404 1,807,825 Johnson & Johnson 38,329 3,840,949 Merck & Co., Inc. 54,969 3,240,972 Mylan NV (NON) 15,373 860,734 Perrigo Co. PLC 12,200 2,344,840 Pfizer, Inc. 178,654 6,442,263 Roche Holding AG ADR (Switzerland) 23,570 851,113 Shire PLC ADR (United Kingdom) 3,767 1,005,073 Zoetis, Inc. 29,511 1,445,449 Professional services (0.4%) Barrett Business Services, Inc. 19,451 805,271 TransUnion (NON) 40,160 1,008,016 Real estate investment trusts (REITs) (1.3%) Armada Hoffler Properties, Inc. 92,631 949,468 Brixmor Property Group, Inc. 16,452 402,580 CatchMark Timber Trust, Inc. Class A 84,466 902,097 Easterly Government Properties, Inc. 125,012 1,975,190 Hannon Armstrong Sustainable Infrastructure Capital, Inc. 20,582 413,081 Omega Healthcare Investors, Inc. 19,236 697,497 Parkway Properties, Inc. 7,062 126,692 Prologis, Inc. 684 27,777 Rayonier, Inc. 27,401 674,065 Seritage Growth Properties (NON) (S) 19,500 751,920 Real estate management and development (0.3%) Kennedy-Wilson Holdings, Inc. 18,086 457,938 Marcus & Millichap, Inc. (NON) 16,930 867,493 RE/MAX Holdings, Inc. Class A 5,492 207,707 Road and rail (0.9%) Celadon Group, Inc. 34,223 742,639 Genesee & Wyoming, Inc. Class A (NON) 924 65,807 JB Hunt Transport Services, Inc. 5,027 422,871 Old Dominion Freight Line, Inc. (NON) 4,037 295,307 Union Pacific Corp. 30,256 2,952,683 Semiconductors and semiconductor equipment (2.8%) Atmel Corp. 62,485 517,376 Avago Technologies, Ltd. 10,278 1,286,189 Broadcom Corp. Class A 19,564 990,134 Canadian Solar, Inc. (Canada) (NON) 36,822 988,855 Intel Corp. 93,039 2,693,479 Lam Research Corp. 17,042 1,310,019 Marvell Technology Group, Ltd. 52,958 658,798 Maxim Integrated Products, Inc. 25,089 854,030 Micron Technology, Inc. (NON) 62,144 1,150,285 NVIDIA Corp. 37,407 746,270 ON Semiconductor Corp. (NON) 110,853 1,177,259 Teradyne, Inc. 11,057 212,958 Texas Instruments, Inc. 26,130 1,305,977 Xilinx, Inc. 18,689 780,266 Software (3.8%) Activision Blizzard, Inc. 70,605 1,820,903 Autodesk, Inc. (NON) 13,655 690,670 Cadence Design Systems, Inc. (NON) 30,598 641,640 Electronic Arts, Inc. (NON) 11,113 795,135 Microsoft Corp. 152,688 7,130,530 Mobileye NV (Israel) (NON) (S) 16,936 1,017,854 Oracle Corp. 83,299 3,326,962 Red Hat, Inc. (NON) 17,379 1,374,331 Symantec Corp. 26,182 595,379 TiVo, Inc. (NON) 54,591 543,726 TubeMogul, Inc. (NON) (S) 99,876 1,411,248 Specialty retail (3.6%) Advance Auto Parts, Inc. 6,348 1,105,885 American Eagle Outfitters, Inc. 105,044 1,864,531 Bed Bath & Beyond, Inc. (NON) 13,328 869,385 Best Buy Co., Inc. 27,487 887,555 Boot Barn Holdings, Inc. (NON) 26,367 833,197 Chico's FAS, Inc. 48,988 745,597 Children's Place, Inc. (The) 20,021 1,159,216 Gap, Inc. (The) 51,038 1,861,866 Home Depot, Inc. (The) 21,128 2,472,610 Lowe's Cos., Inc. 28,479 1,975,303 Michaels Cos., Inc. (The) (NON) 38,561 977,136 O'Reilly Automotive, Inc. (NON) 1,082 260,015 Rent-A-Center, Inc. 21,843 585,174 Sally Beauty Holdings, Inc. (NON) 26,718 795,929 Select Comfort Corp. (NON) 5,623 146,423 Tiffany & Co. 7,406 708,754 TJX Cos., Inc. (The) 18,103 1,263,951 Technology hardware, storage, and peripherals (3.7%) Apple, Inc. 94,903 11,511,734 Avid Technology, Inc. (NON) (S) 30,421 372,961 EMC Corp. 58,690 1,578,174 Hewlett-Packard Co. 108,406 3,308,551 NetApp, Inc. 6,893 214,717 QLogic Corp. (NON) 21,108 187,228 SanDisk Corp. 8,544 515,118 Seagate Technology PLC 14,465 731,929 Western Digital Corp. 7,503 645,708 Textiles, apparel, and luxury goods (0.6%) Coach, Inc. 30,026 936,811 NIKE, Inc. Class B 19,243 2,217,178 Thrifts and mortgage finance (0.3%) Radian Group, Inc. 76,164 1,405,987 Tobacco (0.4%) Altria Group, Inc. 22,770 1,238,233 Philip Morris International, Inc. 11,895 1,017,379 Trading companies and distributors (0.1%) HD Supply Holdings, Inc. (NON) 18,526 663,231 Transportation infrastructure (0.5%) Macquarie Infrastructure Co., LLC 27,482 2,334,043 Water utilities (0.1%) American Water Works Co., Inc. 8,543 443,467 Total common stocks (cost $481,253,505) CONVERTIBLE PREFERRED STOCKS (0.5%) (a) Shares Value Allergan PLC Ser. A, 5.50% cv. pfd. 831 $924,180 American Tower Corp. $5.50 cv. pfd. (R) 7,807 787,043 Banc of California, Inc. $4.00 cv. pfd. 5,050 289,567 Frontier Communications Corp. Ser, A, $11.25 cum. cv. pfd. (NON) 4,831 464,984 Iridium Communications, Inc. 7.00% cv. pfd. 213 20,328 Iridium Communications, Inc. Ser. B, 6.75% cv. pfd. 285 82,793 Total convertible preferred stocks (cost $2,439,850) INVESTMENT COMPANIES (0.1%) (a) Shares Value iShares MSCI United Kingdom ETF (United Kingdom) 38,626 $716,126 Total investment companies (cost $748,346) SHORT-TERM INVESTMENTS (4.9%) (a) Shares Value Putnam Cash Collateral Pool, LLC 0.25% (d) 12,508,226 $12,508,226 Putnam Short Term Investment Fund 0.11% (AFF) 12,987,299 12,987,299 Total short-term investments (cost $25,495,525) TOTAL INVESTMENTS Total investments (cost $509,937,226) (b) Key to holding's abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank ETF Exchange Traded Fund Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from May 1, 2015 through July 31, 2015 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures , references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $515,258,460. (b) The aggregate identified cost on a tax basis is $509,977,007, resulting in gross unrealized appreciation and depreciation of $44,783,747 and $25,065,969, respectively, or net unrealized appreciation of $19,717,778. (NON) This security is non-income-producing. (RES) This security is restricted with regard to public resale. The total fair value of this security and any other restricted securities (excluding 144A securities), if any, held at the close of the reporting period was $26,523, or less than 0.1% of net assets. (AFF) Affiliated company. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with Putnam Short Term Investment Fund, which is under common ownership and control, were as follows: Name of affiliate Fair value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Fair value at the end of the reporting period Putnam Short Term Investment Fund* $12,870,524 $40,631,805 $40,515,030 $2,617 $12,987,299 * Management fees charged to Putnam Short Term Investment Fund have been waived by Putnam Management. (FWC) Forward commitment, in part or in entirety. (d) Affiliated company. The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the fair value of the securities loaned. The fair value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the fund’s agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. The fund received cash collateral of $12,508,226, which is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. The rate quoted in the security description is the annualized 7-day yield at the close of the reporting period. At the close of the reporting period, the value of securities loaned amounted to $12,113,929. (F) This security is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC 820 based on the securities' valuation inputs. At the close of the reporting period, fair value pricing was also used for certain foreign securities in the portfolio. (R) Real Estate Investment Trust. (S) This security is on loan, in part or in entirety, at the close of the reporting period. At the close of the reporting period, the fund maintained liquid assets totaling $533,284 to cover the settlement of certain securities. Security valuation: Portfolio securities and other investments are valued using policies and procedures adopted by the Board of Trustees. The Trustees have formed a Pricing Committee to oversee the implementation of these procedures and have delegated responsibility for valuing the fund’s assets in accordance with these procedures to Putnam Management. Putnam Management has established an internal Valuation Committee that is responsible for making fair value determinations, evaluating the effectiveness of the pricing policies of the fund and reporting to the Pricing Committee. Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under ASC 820. If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange-traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At the close of the reporting period, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. Short-term securities with remaining maturities of 60 days or less may be valued at amortized cost, which approximates fair value, and are classified as Level 2 securities. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures, recovery rates, sales and other multiples and resale restrictions. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. To assess the continuing appropriateness of fair valuations, the Valuation Committee reviews and affirms the reasonableness of such valuations on a regular basis after considering all relevant information that is reasonably available. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks*: Consumer discretionary $80,866,348 $— $26,523 Consumer staples 37,898,096 — — Energy 29,864,347 — — Financials 86,229,276 2,563,833 — Health care 76,362,229 — — Industrials 53,915,341 1,244,521 — Information technology 90,059,209 — — Materials 18,959,352 1,377,326 — Telecommunication services 8,325,077 — — Utilities 13,222,761 — — Total common stocks Convertible preferred stocks — 2,568,895 — Investment companies 716,126 — — Short-term investments 12,987,299 12,508,226 — Totals by level * Common stock classifications are presented at the sector level, which may differ from the fund's portfolio presentation. During the reporting period, transfers within the fair value hierarchy, if any, (other than certain transfers involving non-U.S. equity securities as described in the Security valuation note above) did not represent, in the aggregate, more than 1% of the fund's net assets measured as of the end of the period. At the start and close of the reporting period, Level 3 investments in securities represented less than 1% of the fund's net assets and were not considered a significant portion of the fund's portfolio. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Funds Trust By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: September 28, 2015 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: September 28, 2015 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: September 28, 2015
